DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-6 is the inclusion of the limitations of a replaceable print apparatus component authentication apparatus including, the circuitry comprises a movable component that is movable responsive to a stimulus, and an electrical characteristic of the circuitry is variable in response to movement of the movable component responsive to the stimulus, and the memory stores data indicative of an expected variation in the electrical characteristic comprising an expected variation in capacitance in response to the stimulus. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 7-10 and 16-17 is the inclusion of the limitations of a print agent container, including the circuitry comprising the first electrical connection and the second electrical connection, wherein an electrical characteristic of the circuitry is variable in response to a stimulus applied to the print agent container, and the memory stores data characteristic of an expected variation in capacitance of the circuitry to the stimulus. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 11-15 and 18 is the inclusion of the limitations of a method including, wherein the circuitry comprises a movable component that is movable responsive to a stimulus, and an electrical characteristic of the circuitry is variable in response to movement of the movable component responsive to the stimulus; and providing a verification value indicative of an expected variation of capacitance for verification of a response of the circuitry to the stimulus. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/3/22, with respect to rejection(s) of Claims 1-2, 4-7 and 10-15 and objection(s) to Claims 3 and 8-9 have been fully considered and are persuasive.  The rejection(s) of Claims 1-2, 4-7 and 10-15 and objection(s) to Claims 3 and 8-9 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853           



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853